Opinion issued April 25, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00215-CV
                            ———————————
   CAMPBELL CONCRETE & MATERIALS, LLC F/K/A/ CAMPBELL
           CONCRETE & MATERIALS, LP, Appellant
                                         V.
              WELLS FARGO BANK, N.A., TRUSTEE, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 13-DCV-210992


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss this appeal with prejudice

because the parties have settled their differences. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2